DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-10, 14-17, and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-10, 14-17, and 21-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
	Please renumber claims 1-10 and 12-22 as claims 1-21.
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art teaches methods for providing images of a person generated by two or more A/V recording and communication devices to one or more users, via a user's client device. For example, first image data may be received from a first A/V recording and communication device at a first location and second image data may be received from a second A/V recording and communication device at a second location. The first image data and the second image data may be analyzed to determine a person depicted in the first image data and a person depicted in the second image data is the same person. In response, a user alert may be generated including data representative of a first facial image of the person and a second facial image of the person. The user alert may then be transmitted to a user's client device.
However, the prior arts and the references does not teach “receiving, at a second later time, from the touchless doorbell device, a second image; determining, based on analyzing the second image, that a face portion of another representation of the person is still obstructed after output of the audio message informing the person to remove any obstructions; and
based on determining that that the face portion of the another representation of the person is still obstructed after output of the audio message informing the person to remove any obstructions, and sounding an alarm” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the claimed invention:
Wild et al. (US 2019/0347916 A1): an electronic device that acts as a bridge between a remote system and one or more other electronic devices. For instance, the electronic device may establish a first network connection using one or more network interfaces and a second network connection using the one or more network interfaces. In some instances, the first network connection includes a wireless local area network and the second network connection includes a low-power wide-area network. The electronic device may then receive data from the remote system over the first network connection, where the data represents a command for an additional electronic device. Using the data, the electronic device may transmit a data packet to the additional electronic device over the second network connection. The data packet may represent at least an identifier of the additional electronic device and the command. 
Roth et al. (US 2018/0276961 A1): Streaming and storing content captured by audio/video (A/V) recording and communication devices in accordance with various embodiments of the present disclosure are provided. In one embodiment, a method for transmitting and storing video images captured by an A/V recording and communication device including a camera and memory is provided, the method comprising: capturing video images of a field of view of the camera; detecting a person at the A/V recording and communication device; in response to detecting the person, storing a high-quality version of the video images at the memory of the A/V recording and communication device; determining an available network bit rate for video streaming; if the available network bit rate is above a threshold, then transmitting a high-quality video stream to a client device; and if the available network bit rate is below the threshold, then transmitting a low-quality video stream to the client device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664